In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-1088V
                                          UNPUBLISHED


    KIMBERLEIGH PEET,                                           Chief Special Master Corcoran

                         Petitioner,                            Filed: November 10, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Nancy Tinch, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES 1

        On August 28, 2020, Kimberleigh Peet filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a left shoulder injury related to vaccine
administration (“SIRVA”) caused by an influenza vaccination she received on November
2, 2018. Petition at ¶¶ 1, 13. Petitioner further alleges that her shoulder injury has
persisted longer than six months and that she has not received any compensation (award
or settlement) for her injury. Petition at ¶¶ 9, 11. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

      On November 9, 2021, Respondent filed a Rule 4(c) Report and Proffer on
Damages (“Rule 4/Proffer”). ECF No. 25. On November 10, 2021, a ruling on entitlement
was issued, finding Petitioner entitled to compensation for a left SIRVA. ECF No. 26.

1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Respondent’s Rule 4/Proffer indicates that Petitioner should be awarded $63,638.83,
representing $62,500.00 as an award for pain and suffering and $1,138.83 as an award
for actual unreimbursed expenses. Rule 4/Proffer at 7. In the Rule 4/Proffer, Respondent
represented that Petitioner agrees with the proffered award. Id. Based on the record as a
whole, I find that Petitioner is entitled to an award as stated in the Proffer.

      Pursuant to the terms stated in the Rule 4/Proffer, I award Petitioner a lump sum
payment of $63,638.83 in the form of a check payable to Petitioner. This amount
represents compensation for all damages that would be available under Section 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                    2